

116 HR 152 IH: To designate the facility of the United States Postal Service located at 810 South Pendleton Street in Easley, South Carolina, as the “Captain Kimberly Nicole Hampton Post Office Building”.
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 152IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Duncan (for himself, Mr. Wilson of South Carolina, Mr. Norman, Mr. Clyburn, and Mr. Rice of South Carolina) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 810 South Pendleton Street
			 in Easley, South Carolina, as the Captain Kimberly Nicole Hampton Post Office Building.
	
		1.Captain Kimberly Nicole Hampton Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 810 South Pendleton Street in Easley, South Carolina, shall be known and designated as the Captain Kimberly Nicole Hampton Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Captain Kimberly Nicole Hampton Post Office Building.
			